 Case 17-40333         Doc 40     Filed 12/09/19      Entered 12/09/19 18:42:20            Pg 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

In re:                                                      Case No. 17-40333
         TIFFANY T GREER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Diana S. Daugherty, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/19/2017.

         2) The plan was confirmed on 06/06/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/12/2019.

         5) The case was dismissed on 11/14/2019.

         6) Number of months from filing or conversion to last payment: 29.

         7) Number of months case was pending: 35.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $16,341.00.

         10) Amount of unsecured claims discharged without full payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-40333       Doc 40      Filed 12/09/19       Entered 12/09/19 18:42:20                    Pg 2 of 4



Receipts:

       Total paid by or on behalf of the debtor             $27,173.34
       Less amount refunded to debtor                            $0.00

NET RECEIPTS:                                                                                  $27,173.34


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,956.00
    Court Costs                                                            $155.00
    Trustee Expenses & Compensation                                      $1,611.48
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,722.48

Attorney fees paid and disclosed by debtor:                  $44.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
ACCEPTANCE SOLUTIONS            Unsecured         660.00           NA              NA            0.00        0.00
ACCEPTANCE SOLUTIONS            Unsecured         481.37           NA              NA            0.00        0.00
ACE CASH EXPRESS INC            Unsecured         335.12           NA              NA            0.00        0.00
AMEREN MISSOURI                 Unsecured      1,636.00       1,636.02        1,636.02           0.00        0.00
AMERICAN INFOSOURCE             Unsecured            NA         223.28          223.28           0.00        0.00
ASHLEY FUNDING SVCS LLC         Unsecured      1,264.00       1,264.40        1,264.40           0.00        0.00
AT&T                            Unsecured         159.00           NA              NA            0.00        0.00
ATTORNEY GENERAL OF TX          Unsecured       4,114.00           NA              NA            0.00        0.00
BANK OF AMERICA                 Unsecured      3,851.00            NA              NA            0.00        0.00
BJC HEALTH CARE                 Unsecured         220.00           NA              NA            0.00        0.00
CAPITAL ONE                     Unsecured         160.00           NA              NA            0.00        0.00
CHARTER COMMUNICATIONS          Unsecured         900.00           NA              NA            0.00        0.00
CHARTER COMMUNICATIONS          Unsecured         865.00           NA              NA            0.00        0.00
CHASE                           Unsecured      4,700.00            NA              NA            0.00        0.00
CHECK N GO OF MO                Unsecured         400.00           NA              NA            0.00        0.00
CHILD SUPPORT ENFORCEMENT       Priority       4,000.00            NA              NA            0.00        0.00
CITI CARDS                      Unsecured      6,730.00            NA              NA            0.00        0.00
DIRECTV LLC                     Unsecured         481.00        481.37          481.37           0.00        0.00
EMPIRE FINANCE                  Unsecured         291.00        326.25          326.25           0.00        0.00
EXETER FINANCE LLC              Secured       18,144.00     19,014.88        19,014.88     10,466.95    1,803.11
FIRST PREMIER BANK              Unsecured         476.00           NA              NA            0.00        0.00
FRANK KRAEMER                   Secured       12,280.00       9,357.48        9,357.48      5,167.02      894.20
FRANK KRAEMER                   Secured              NA           0.00          335.90        189.12         0.00
FSA                             Unsecured     15,000.00            NA              NA            0.00        0.00
GE CAPITAL CREDIT               Unsecured         891.00           NA              NA            0.00        0.00
INTERNAL REVENUE SERV           Priority       6,000.00       8,048.98        8,048.98           0.00        0.00
INTERNAL REVENUE SERV           Unsecured            NA       4,055.60        4,055.60           0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         452.64           NA              NA            0.00        0.00
METRO ST LOUIS SEWER DIST       Secured        1,000.00       1,669.76        1,669.76        921.98      159.57
MISSOURI TITLE                  Unsecured         600.00           NA              NA            0.00        0.00
MO DEPARTMENT OF SOCIAL SVCS    Unsecured            NA       1,982.85        1,982.85           0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-40333     Doc 40       Filed 12/09/19       Entered 12/09/19 18:42:20                  Pg 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
MO DEPT OF REVENUE             Unsecured            NA       1,341.74      1,341.74           0.00        0.00
MO DEPT OF REVENUE             Priority       3,000.00       2,954.44      2,954.44           0.00        0.00
MSSD                           Unsecured         966.37           NA            NA            0.00        0.00
PARAMOUNT RECOVERY SYSTEMS     Unsecured      1,522.00            NA            NA            0.00        0.00
PORTFOLIO RECOVERY ASSOC LLC   Unsecured            NA         811.04        811.04           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         519.00        519.00        519.00           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         250.60        250.60        250.60           0.00        0.00
REVIVER FINANCIAL LLC          Unsecured            NA       1,034.97      1,034.97           0.00        0.00
SLU CARE                       Unsecured         176.00           NA            NA            0.00        0.00
SLU CARE                       Unsecured         176.00           NA            NA            0.00        0.00
SPIRE MISSOURI INC             Unsecured      1,237.78       1,237.78      1,237.78           0.00        0.00
ST LOUIS CO COLLECTOR OF REV   Priority             NA         313.20        313.20           0.00        0.00
ST LOUIS CO COLLECTOR OF REV   Secured              NA       2,854.19      2,854.19      1,576.18      272.73
ST LOUIS CO COLLECTOR OF REV   Priority       3,466.00         708.86        708.86           0.00        0.00
TEXAS GUARANTEED STUDENT LOA   Unsecured      4,000.00            NA            NA            0.00        0.00
US ATTORNEY                    Priority            0.00           NA            NA            0.00        0.00
US DEPARTMENT OF EDUCATION     Unsecured      3,151.00     15,040.77     15,040.77            0.00        0.00
VANTAGE CREDIT UNION           Unsecured         187.32           NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                   $335.90            $189.12                  $0.00
      Mortgage Arrearage                                   $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                         $19,014.88         $10,466.95              $1,803.11
      All Other Secured                               $13,881.43          $7,665.18              $1,326.50
TOTAL SECURED:                                        $33,232.21         $18,321.25              $3,129.61

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                 $0.00                $0.00
       Domestic Support Ongoing                            $0.00                 $0.00                $0.00
       All Other Priority                             $12,025.48                 $0.00                $0.00
TOTAL PRIORITY:                                       $12,025.48                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $30,205.67                 $0.00                $0.00


Disbursements:

       Expenses of Administration                           $5,722.48
       Disbursements to Creditors                          $21,450.86

TOTAL DISBURSEMENTS :                                                                       $27,173.34



UST Form 101-13-FR-S (09/01/2009)
 Case 17-40333         Doc 40      Filed 12/09/19       Entered 12/09/19 18:42:20              Pg 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/09/2019                             By:/s/ Diana S. Daugherty
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
